Per Curiam:

From the record now on file and after argument of counsel it is clear that the action sought to be maintained herein by the plaintiff-appellant is essentially one to challenge the validity of the organization of School District No. 97 of Shawnee county, and to question its boundaries, which is the sort of lawsuit which this plaintiff has no right to maintain under many precedents of this court. See School District No. 38 v. Rural High School District, 116 Kan. 40, 42, 225 Pac. 732, and citations; Euler v. Rossville Drainage District, 118 Kan. 363, 235 Pac. 95; Scamahorn v. Perry, 132 Kan. 679, 296 Pac. 347; Shaffer v. Ford County Comm’rs, 133 Kan. 256, 299 Pac. 613; Fortune v. Hooven, 133 Kan. 638, 2 P. 2d 142.
This appeal is therefore dismissed and the clerk of this court' is directed to issue the mandate herein forthwith.